Exhibit 10.3

 

GENERAL CONTINUING GUARANTY

 

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of September 14,
2011, is executed and delivered by SUPREME INDUSTRIES, INC., a Delaware
corporation (“Parent”), SUPREME NORTHWEST, L.L.C., a Texas limited liability
company, SC TOWER STRUCTURAL LAMINATING, INC., a Texas corporation, SILVER
CROWN, LLC, a Delaware limited liability company, SUPREME STB, LLC, a California
limited liability company (the “CA Guarantor”), and SUPREME\MURPHY TRUCK
BODIES, INC., a North Carolina corporation (the “NC Guarantor”) (each of the
foregoing, a “Guarantor” and collectively, the “Guarantors”), in favor of WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns, if any, in such capacity, “Agent”), in light of the
following:

 

WHEREAS, Parent, Supreme Indiana Operations, Inc., a Delaware corporation
(“Supreme Indiana”) and certain of its Subsidiaries identified on the signature
pages thereof (collectively with Supreme Indiana, the “Borrowers”), the below
defined Lenders, and Agent are, contemporaneously herewith, entering into that
certain Credit Agreement of even date herewith (as amended, restated, modified,
renewed or extended from time to time, the “Credit Agreement”);

 

WHEREAS, each Guarantor is an Affiliate of Borrowers and, as such, will benefit
by virtue of the financial accommodations extended to Borrowers by the Lender
Group; and

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the loans and other financial
accommodations to Borrowers pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the below defined Lender
Group to Borrowers pursuant to the Loan Documents, each Guarantor has agreed to
guaranty the Guarantied Obligations.

 

NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby agrees
as follows:

 

1.             Definitions and Construction.

 

(a)           Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement.  The following terms, as used in this Guaranty, shall have the
following meanings:

 

“Agent” has the meaning set forth in the preamble to this Guaranty.

 

“Borrowers” has the meaning set forth in the recitals to this Guaranty.

 

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

 

“Guarantied Obligations” means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agent, the Lenders or the Issuing
Lender (or any of them) in enforcing any rights under this Guaranty.

 

1

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by the Borrowers to the Agent, the Lenders or the Issuing Lender but for
the fact that they are unenforceable or not allowable, including due to the
existence of a bankruptcy, reorganization, other Insolvency Proceeding or
similar proceeding involving any Borrower or any other Guarantor.

 

“Guarantor” and “Guarantors” have the respective meanings set forth in the
preamble to this Guaranty.

 

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

 

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

 

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions
thereof (together with their respective successors and assigns).

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

 

(b)           Construction.  Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the part includes the whole, the terms
“includes” and  “including” are not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms in this Guaranty refer to this Guaranty as a whole and not to any
particular provision of this Guaranty.  Section, subsection, clause, schedule,
and exhibit references herein are to this Guaranty unless otherwise specified. 
Any reference in this Guaranty to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  Neither this
Guaranty nor any uncertainty or ambiguity herein shall be construed or resolved
against the Lender Group or Borrowers, whether under any rule of construction or
otherwise.  On the contrary, this Guaranty has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of Guarantors
and Agent.  Any reference herein to the satisfaction, repayment, or payment in
full of the Guarantied Obligations shall mean the repayment in full in cash or
immediately available funds (or, (i) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (ii) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Guarantied Obligations (including the payment
of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Guarantied Obligations)
under Hedge Agreements provided by Hedge Providers) other than (A) unasserted
contingent indemnification Guarantied Obligations, (B) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (C) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record and any Record transmitted shall constitute a representation and
warranty as to

 

2

--------------------------------------------------------------------------------


 

the accuracy and completeness of the information contained therein.  The
captions and headings are for convenience of reference only and shall not affect
the construction of this Guaranty.

 

2.             Guarantied Obligations.  Each Guarantor hereby irrevocably and
unconditionally (and jointly and severally with each other Guarantor) guaranties
to Agent, for the benefit of the Lender Group and the Bank Product Providers, as
and for its own debt, until the final payment in full thereof, in cash, has been
made, (a) the due and punctual payment of the Guarantied Obligations, when and
as the same shall become due and payable, whether at maturity, pursuant to a
mandatory prepayment requirement, by acceleration, or otherwise; it being the
intent of each Guarantor that the guaranty set forth herein shall be a guaranty
of payment and not a guaranty of collection; and (b) the punctual and faithful
performance, keeping, observance, and fulfillment by Borrowers of all of the
agreements, conditions, covenants, and obligations of Borrowers contained in the
Credit Agreement and under each of the other Loan Documents.

 

3.             Continuing Guaranty.  This Guaranty includes Guarantied
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part.  To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Guarantied Obligations.  If such a revocation
is effective notwithstanding the foregoing waiver, each Guarantor acknowledges
and agrees that (a) no such revocation shall be effective until written notice
thereof has been received by Agent, (b) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (c) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of the Lender Group in existence on the
date of such revocation, (d) no payment by such Guarantor, any Borrower, or from
any other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(e) any payment by any Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder.

 

4.             Performance Under this Guaranty.  In the event that Borrowers
fail to make any payment of any Guarantied Obligations, on or prior to the due
date thereof, or if Borrowers shall fail to perform, keep, observe, or fulfill
any other obligation referred to in clause (b) of Section 2 of this Guaranty in
the manner provided in the Credit Agreement or any other Loan Document, the
Guarantors immediately shall cause, as applicable, such payment in respect of
the Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.

 

5.             Primary Obligations.  This Guaranty is a primary and original
obligation of each Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions.  Each Guarantor hereby agrees that it
is directly, jointly and severally with each other Guarantor of the Guarantied
Obligations, liable to Agent, for the benefit of the Lender Group and the Bank
Product Providers, that the obligations of such Guarantor hereunder are
independent of the obligations of Borrowers or any other Guarantor, and that a
separate action may be brought against such Guarantor, whether such action is
brought against any Borrower or any other Guarantor or whether any Borrower or
any other Guarantor is joined in such action.  Each Guarantor hereby agrees that
its liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by any member of the Lender Group or any Bank Product
Provider of whatever remedies they may have against any Borrower or any other
Guarantor, or the enforcement of any lien or realization upon any security by
any member of the Lender Group or any Bank

 

3

--------------------------------------------------------------------------------


 

Product Provider.  Each Guarantor hereby agrees that any release which may be
given by Agent to any Borrower or any other Guarantor, or with respect to any
property or asset subject to a Lien, shall not release such Guarantor.  Each
Guarantor consents and agrees that no member of the Lender Group nor any Bank
Product Provider shall be under any obligation to marshal any property or assets
of any Borrower or any other Guarantor in favor of such Guarantor, or against or
in payment of any or all of the Guarantied Obligations.

 

6.             Waivers.

 

(a)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the Credit Agreement, or
the creation or existence of any Guarantied Obligations; (iii) notice of the
amount of the Guarantied Obligations, subject, however, to such Guarantor’s
right to make inquiry of Agent to ascertain the amount of the Guarantied
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of Borrowers or of any other fact that might increase such
Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instrument among the Loan Documents;
(vi) notice of any Default or Event of Default under any of the Loan Documents;
and (vii) all other notices (except if such notice is specifically required to
be given to such Guarantor under this Guaranty or any other Loan Documents to
which such Guarantor is a party) and demands to which such Guarantor might
otherwise be entitled.

 

(b)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group or any Bank Product Provider, to institute suit against any
Borrower or any other Guarantor or to exhaust any rights and remedies which any
member of the Lender Group or any Bank Product Provider, has or may have against
any Borrower or any other Guarantor.  In this regard, each Guarantor agrees that
it is bound to the payment of each and all Guarantied Obligations, whether now
existing or hereafter arising, as fully as if the Guarantied Obligations were
directly owing to Agent, the Lender Group, or the Bank Product Providers, as
applicable, by such Guarantor.  Each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid in full in cash, to the extent of any such payment) of any
Borrower or by reason of the cessation from any cause whatsoever of the
liability of any Borrower in respect thereof.

 

(c)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against any Borrower or any other party liable to any member of the Lender
Group or any Bank Product Provider; (ii) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor; (iii) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
Borrowers or other guarantors or sureties; (iv) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

 

(d)           Until the Guarantied Obligations have been paid in full in cash,
(i) each Guarantor hereby postpones and agrees not to exercise any right of
subrogation such Guarantor has or may have as against Borrowers with respect to
the Guarantied Obligations; (ii) each Guarantor hereby postpones and agrees not
to exercise any right to proceed against any Borrower or any other Person now or
hereafter liable on account of

 

4

--------------------------------------------------------------------------------


 

the Obligations for contribution, indemnity, reimbursement, or any other similar
rights (irrespective of whether direct or indirect, liquidated or contingent);
and (iii) each Guarantor hereby postpones and agrees not to exercise any right
it may have to proceed or to seek recourse against or with respect to any
property or asset of any Borrower or any other Person now or hereafter liable on
account of the Obligations.  Notwithstanding anything to the contrary contained
in this Guaranty, no Guarantor shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and no
Guarantor shall proceed or seek recourse against or with respect to any property
or asset of, any Borrower or any other Guarantor (including after payment in
full of the Guaranteed Obligations) if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Stock of any Borrower or such other Guarantor whether pursuant to the Security
Agreement or otherwise.

 

(e)           If any of the Guarantied Obligations or the obligations of any
Guarantor under this Guaranty at any time are secured by a mortgage or deed of
trust upon real property, any member of the Lender Group or any Bank Product
Provider may elect, in its sole discretion, upon a default with respect to the
Guarantied Obligations or the obligations of any Guarantor under this Guaranty,
to foreclose such mortgage or deed of trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of any Guarantor hereunder.  Each
Guarantor understands that (i) by virtue of the operation of antideficiency law
applicable to nonjudicial foreclosures, an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on such a mortgage
or deed of trust probably would have the effect of impairing or destroying
rights of subrogation, reimbursement, contribution, or indemnity of such
Guarantor against Borrowers or other Guarantors or sureties, and (ii) absent the
waiver given by such Guarantor herein, such an election would estop any member
of the Lender Group and the Bank Product Providers from enforcing this Guaranty
against such Guarantor.  Understanding the foregoing, and understanding that
such Guarantor is hereby relinquishing a defense to the enforceability of this
Guaranty, each Guarantor hereby waives any right to assert against any member of
the Lender Group or any Bank Product Provider any defense to the enforcement of
this Guaranty, whether denominated “estoppel” or otherwise, based on or arising
from an election by any member of the Lender Group or any Bank Product Provider
to nonjudicially foreclose on any such mortgage or deed of trust or as a result
of any other exercise of remedies, whether under a mortgage or deed of trust or
under any personal property security agreement.  Each Guarantor understands that
the effect of the foregoing waiver may be that such Guarantor may have liability
hereunder for amounts with respect to which such Guarantor may be left without
rights of subrogation, reimbursement, contribution, or indemnity against
Borrowers or other Guarantors or sureties.  The CA Guarantor also agrees that
the “fair market value” provisions of Section 580a of the California Code of
Civil Procedure (and any similar law of New York or any other applicable
jurisdiction) shall have no applicability with respect to the determination of
the CA Guarantor’s liability under this Guaranty.

 

(f)            Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor waives all rights and
defenses that such Guarantor may have if all or part of the Guarantied
Obligations are secured by real property.  This means, among other things:

 

(i)            Any member of the Lender Group or any Bank Product Provider may
collect from any Guarantor without first foreclosing on any real or personal
property collateral that may be pledged by such Guarantor, any Borrower, or any
other Guarantor.

 

(ii)           If any member of the Lender Group or any Bank Product Provider
forecloses on any real property collateral that may be pledged by any Guarantor,
any Borrower or any other Guarantor:

 

(A)                              The amount of the Guarantied Obligations or any
obligations of any Guarantor in respect thereof may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.

 

5

--------------------------------------------------------------------------------


 

(B)                                Agent may collect from such Guarantor even if
any member of the Lender Group or any Bank Product Provider, by foreclosing on
the real property collateral, has destroyed any right such Guarantor may have to
collect from any Borrower or any other Guarantor.

 

This is an unconditional and irrevocable waiver of any rights and defenses any
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.  These rights and defenses are based upon Section 580a, 580b,
580d, or 726 of the California Code of Civil Procedure, North Carolina General
Statutes Sections 26-7 and 26-9, and any similar law of New York or any other
jurisdiction.

 

(g)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, (i) THE CA GUARANTOR HEREBY WAIVES, TO THE
MAXIMUM EXTENT SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE
§§ 2787, 2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2847, 2848, AND
2855, CALIFORNIA CODE OF CIVIL PROCEDURE §§ 580A, 580B, 580C, 580D, AND 726, AND
CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR LAWS OF ANY
OTHER APPLICABLE JURISDICTION AND (ii) THE NC GUARANTOR HEREBY WAIVES, TO THE
MAXIMUM EXTENT SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF NORTH CAROLINA GENERAL
STATUTES SECTIONS 26-7 AND 26-9 OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE
JURISDICTION.

 

(h)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER
GROUP OR ANY BANK PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH
AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED
OBLIGATIONS, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST ANY BORROWER BY THE OPERATION OF APPLICABLE LAW INCLUDING
§580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, NORTH CAROLINA GENERAL STATUTES
SECTIONS 26-7 AND 26-9 OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE JURISDICTION.

 

(i)            Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor hereby also agrees to the
following waivers:

 

(i)                                     Agent’s right to enforce this Guaranty
is absolute and is not contingent upon the genuineness, validity or
enforceability of the Guarantied Obligations or any of the Loan Documents.  The
CA Guarantor waives all benefits and defenses it may have under California Civil
Code Section 2810 or any similar laws in any other applicable jurisdiction, the
NC Guarantor waives all benefits and defenses it may have under North Carolina
General Statutes Sections 26-7 and 26-9 or any similar laws in any other
applicable jurisdiction, and each Guarantor agrees that Agent’s rights under
this Guaranty shall be enforceable even if Borrowers had no liability at the
time of execution of the Loan Documents or the Guarantied Obligations are
unenforceable in whole or in part, or any Borrower ceases to be liable with
respect to all or any portion of the Guarantied Obligations.

 

(ii)                                  The CA Guarantor waives all benefits and
defenses it may have under California Civil Code Section 2809 or any similar
laws in any other applicable jurisdiction with

 

6

--------------------------------------------------------------------------------


 

respect to its obligations under this Guaranty, the NC Guarantor waives all
benefits and defenses it may have under North Carolina General Statutes
Sections 26-7 and 26-9 or any similar laws in any other applicable jurisdiction
with respect to its obligations under this Guaranty, and each Guarantor agrees
that Agent’s rights under the Loan Documents will remain enforceable even if the
amount guaranteed hereunder is larger in amount and more burdensome than that
for which Borrowers are responsible.  The enforceability of this Guaranty
against each Guarantor shall continue until all sums due under the Loan
Documents have been paid in full and shall not be limited or affected in any way
by any impairment or any diminution or loss of value of any security or
collateral for Borrowers’ obligations under the Loan Documents, from whatever
cause, the failure of any security interest in any such security or collateral
or any disability or other defense of any Borrower, any other Guarantor of any
Borrower’s obligations under any other Loan Document, any pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Loan Documents.

 

(iii)                               The CA Guarantor waives all benefits and
defenses it may have under California Civil Code §§ 2845, 2849 and 2850 or any
similar laws of any other applicable jurisdiction with respect to its
obligations under this Guaranty, the NC Guarantor waives all benefits and
defenses it may have under North Carolina General Statutes Sections 26-7 and
26-9 or any similar laws of any other applicable jurisdiction with respect to
its obligations under this Guaranty, and each Guarantor waives the right to
require Agent to (A) proceed against any Borrower, any guarantor of any
Borrower’s obligations under any Loan Document, any other pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Guarantied Obligations, (B) proceed against or exhaust any other security or
collateral Agent may hold, or (C) pursue any other right or remedy for such
Guarantor’s benefit, and agrees that Agent may exercise its right under this
Guaranty without taking any action against any Borrower, any other guarantor of
any Borrower’s obligations under the Loan Documents, any pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Guarantied Obligations, and without proceeding against or exhausting any
security or collateral Agent holds.

 

(iv)                              The paragraphs in this Section 6 which refer
to certain sections of the California Civil Code and to certain sections of the
North Carolina General Statutes are included in this Guaranty solely out of an
abundance of caution and shall not be construed to mean that any of the
above-referenced provisions of California law or North Carolina law, as the case
may be, are in any way applicable to this Guaranty.

 

7.             Releases.  Each Guarantor consents and agrees that, without
notice to or by such Guarantor and without affecting or impairing the
obligations of such Guarantor hereunder, subject to the terms of the Credit
Agreement and the other Loan Documents, any member of the Lender Group or any
Bank Product Provider may, by action or inaction, compromise or settle, shorten
or extend the Maturity Date or any other period of duration or the time for the
payment of the Obligations, or discharge the performance of the Obligations, or
may refuse to enforce the Obligations, or otherwise elect not to enforce the
Obligations, or may, by action or inaction, release all or any one or more
parties to, any one or more of the terms and provisions of the Credit Agreement
or any of the other Loan Documents or may grant other indulgences to any
Borrower or any other Guarantor in respect thereof, or may amend or modify in
any manner and at any time (or from time to time) any one or more of the
Obligations, the Credit Agreement or any other Loan Document (including any
increase or decrease in the principal amount of any Obligations or the interest,
fees or other amounts that may accrue from time to time in respect thereof), or
may, by action or inaction, release or

 

7

--------------------------------------------------------------------------------


 

substitute any Borrower or any Guarantor of the Guarantied Obligations, or may
enforce, exchange, release, or waive, by action or inaction, any security for
the Guarantied Obligations or any other guaranty of the Guarantied Obligations,
or any portion thereof.

 

8.             No Election.  The Lender Group and the Bank Product Providers
shall have the right to seek recourse against each Guarantor to the fullest
extent provided for herein and no election by any member of the Lender Group or
any Bank Product Provider to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of the Lender
Group’s or any Bank Product Provider’s  right to proceed in any other form of
action or proceeding or against other parties unless Agent, on behalf of the
Lender Group or the Bank Product Providers, has expressly waived such right in
writing.  Specifically, but without limiting the generality of the foregoing, no
action or proceeding by the Lender Group or the Bank Product Providers under any
document or instrument evidencing the Guarantied Obligations shall serve to
diminish the liability of any Guarantor under this Guaranty except to the extent
that the Lender Group and the Bank Product Providers finally and unconditionally
shall have realized indefeasible payment in full of the Guarantied Obligations
by such action or proceeding.

 

9.             Revival and Reinstatement.  If the incurrence or payment of the
Guarantied Obligations or the obligations of any Guarantor or Guarantors under
this Guaranty by any Guarantor or Guarantors or the transfer by any Guarantor or
Guarantors to Agent of any property of such Guarantor or Guarantors should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys’ fees
of the Lender Group related thereto, the liability of each of the Guarantors
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

 

10.           Financial Condition of Borrowers.  Each Guarantor represents and
warrants to the Lender Group and the Bank Product Providers that it is currently
informed of the financial condition of Borrowers and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guarantied Obligations.  Each Guarantor further represents and warrants
to the Lender Group and the Bank Product Providers that it has read and
understands the terms and conditions of the Credit Agreement and each other Loan
Document.  Each Guarantor hereby covenants that it will continue to keep itself
informed of Borrowers’ financial condition, the financial condition of other
Guarantors and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Guarantied Obligations.

 

11.           Payments; Application.  All payments to be made hereunder by any
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.

 

12.           Attorneys’ Fees and Costs.  Each Guarantor agrees to pay, on
demand and jointly and severally with each other Guarantor, all attorneys’ fees
and all other costs and expenses which may be incurred by Agent or the Lender
Group in connection with the enforcement of this Guaranty or in any way arising
out of, or consequential to, the protection, assertion, or enforcement of the
Guarantied Obligations (or any security therefor), irrespective of whether suit
is brought.

 

13.           Notices.  All notices and other communications hereunder to Agent
shall be in writing and shall be mailed, sent, or delivered in accordance
Section 11 of the Credit Agreement.  All notices and other

 

8

--------------------------------------------------------------------------------


 

communications hereunder to any Guarantor shall be in writing and shall be
mailed, sent, or delivered in care of Borrowers in accordance with Section 11 of
the Credit Agreement.

 

14.           Cumulative Remedies.  No remedy under this Guaranty, under the
Credit Agreement, or any other Loan Document is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given under this Guaranty, under the Credit
Agreement, or any other Loan Document, and those provided by law.  No delay or
omission by the Lender Group or Agent on behalf thereof to exercise any right
under this Guaranty shall impair any such right nor be construed to be a waiver
thereof.  No failure on the part of the Lender Group or Agent on behalf thereof
to exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Guaranty preclude any other or further exercise thereof or the
exercise of any other right.

 

15.           Severability of Provisions.  Each provision of this Guaranty shall
be severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.

 

16.           Entire Agreement; Amendments.  This Guaranty constitutes the
entire agreement between Guarantors and the Lender Group pertaining to the
subject matter contained herein.  This Guaranty may not be altered, amended, or
modified, nor may any provision hereof be waived or noncompliance therewith
consented to, except by means of a writing executed by each Guarantor and Agent,
on behalf of the Lender Group.  Any such alteration, amendment, modification,
waiver, or consent shall be effective only to the extent specified therein and
for the specific purpose for which given.  No course of dealing and no delay or
waiver of any right or default under this Guaranty shall be deemed a waiver of
any other, similar or dissimilar, right or default or otherwise prejudice the
rights and remedies hereunder.

 

17.           Successors and Assigns.  This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Lender Group and the Bank Product Providers;
provided, however, no Guarantor shall assign this Guaranty or delegate any of
its duties hereunder without Agent’s prior written consent and any unconsented
to assignment shall be absolutely null and void.  In the event of any
assignment, participation, or other transfer of rights by the Lender Group or
the Bank Product Providers, the rights and benefits herein conferred upon the
Lender Group and the Bank Product Providers shall automatically extend to and be
vested in such assignee or other transferee.

 

18.           No Third Party Beneficiary.  This Guaranty is solely for the
benefit of each member of the Lender Group, each Bank Product Provider, and each
of their successors and assigns and may not be relied on by any other Person.

 

19.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER

 

9

--------------------------------------------------------------------------------


 

PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19.

 

EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH
GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

20.           Counterparts; Telefacsimile Execution.  This Guaranty may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Guaranty.  Delivery of an executed counterpart of this Guaranty by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Guaranty.  Any party delivering an executed counterpart of
this Guaranty by telefacsimile also shall deliver an original executed
counterpart of this Guaranty but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Guaranty.

 

21.           Agreement to be Bound.  Each Guarantor hereby agrees to be bound
by each and all of the terms and provisions of the Credit Agreement applicable
to such Guarantor.  Without limiting the generality of the foregoing, by its
execution and delivery of this Guaranty, each Guarantor hereby:  (a) makes to
the Lender Group each of the representations and warranties set forth in the
Credit Agreement applicable to such Guarantor fully as though such Guarantor
were a party thereto, and such representations and warranties are incorporated
herein by this reference, mutatis mutandis; and (b) agrees and covenants (i) to
do each of the things set forth in the Credit Agreement that Borrowers agree and
covenant to cause such Guarantor to do, and (ii) to not do each of the things
set forth in the Credit Agreement that Borrowers agree and covenant to cause
such Guarantor not to do, in each case, fully as though such Guarantor was a
party thereto, and such agreements and covenants are incorporated herein by this
reference, mutatis mutandis.

 

[Signature page to follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the date first written above.

 

 

SUPREME INDUSTRIES, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Kim Korth

 

Name:

Kim Korth

 

Title:

President and CEO

 

 

 

 

 

 

 

SUPREME NORTHWEST, L.L.C.

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Kim Korth

 

Name:

Kim Korth

 

Title:

President and CEO

 

 

 

 

 

 

 

SC TOWER STRUCTURAL LAMINATING, INC.

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Kim Korth

 

Name:

Kim Korth

 

Title:

President and CEO

 

 

 

 

 

 

 

SILVER CROWN, LLC

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Kim Korth

 

Name:

Kim Korth

 

Title:

President and CEO

 

 

 

 

 

 

 

SUPREME STB, LLC

 

a California limited liability company

 

 

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

Name:

Herbert M. Gardner

 

Title:

Chairman of the Board, President and CEO

 

[SIGNATURE PAGE TO GENERAL CONTINUING GUARANTY]

 

--------------------------------------------------------------------------------


 

 

SUPREME\MURPHY TRUCK BODIES, INC.

 

a North Carolina corporation

 

 

 

 

 

 

 

By:

/s/ Kim Korth

 

Name:

Kim Korth

 

Title:

President and CEO

 

[SIGNATURE PAGE TO GENERAL CONTINUING GUARANTY]

 

--------------------------------------------------------------------------------